Citation Nr: 0325133	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service during the post-Korea and 
Vietnam era periods.

This appeal is from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied an increased rating for 
post-traumatic stress disorder (PTSD) and special monthly 
compensation for loss of use of a creative organ.  The 
veteran initiated his appeal by filing a notice of 
disagreement with both denials.  The RO issued a statement of 
the case addressing both issues in May 2002.  The veteran 
filed a substantive appeal in June 2002 explicitly limiting 
his appeal to the SMC issue.  The Board takes no action in 
this decision regarding the disability rating of PTSD.


FINDINGS OF FACT

1.  The veteran suffers erectile disfunction due in equal 
part to medication prescribed for treatment of service-
connected PTSD and to non-service-connected causes.

2.  The veteran's erectile dysfunction results in his loss of 
use of his penis as a creative organ.


CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use 
of a creative organ are met.  38 U.S.C.A. § 1114(k), 5107(b) 
(West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.350(a)(1) (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2003).  Whereas the evidence of record is 
sufficient to allow a complete grant of the benefits sought, 
any question whether VA discharged the specific duties or the 
intent of the VCAA is moot.

II.  SMC for Loss of Use of a Creative Organ

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ. (Emphasis 
added).  Loss of use of one testicle will be established when 
examination by a board finds that: (a) the diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
the diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) if neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genito-urologist and accepted by the veteran, establishes the 
absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i) (2003).

The veteran is service-connected for PTSD.  He also has major 
depression, which is not service connected.  Nothing in the 
evidence of record clearly distinguishes between the 
symptomatology of the two psychiatric disorders.  Absent a 
basis to distinguish disability attributable to one versus 
the other mental disorder, the Board likewise will not 
distinguish among the several psychotropic medications VA 
prescribes, as to which are effective for which symptoms.

Review of the evidence of record shows the veteran was 
treated with Prozac for depression in January 1990 following 
coronary bypass surgery and essentially continuously 
thereafter.  There is no record of complaint of erectile 
dysfunction prior to a VA urology record of April 1998, even 
though the veteran reported in May 1998 that erectile 
dysfunction began in 1993.  The veteran has been service 
connected for PTSD since September 1995.  The extent and 
persistence of erectile dysfunction, whether the erectile 
dysfunction was refractory to treatment, i.e., the extent to 
which it rendered the veteran's penis useless as a creative 
organ, cannot be known from his lay statement.  Consequently, 
the medical evidence of record must outweigh his 
recollection.  The medical record shows erectile dysfunction 
after the date of service connection for PTSD.

VA outpatient psychiatric records during 1998 show that use 
of SSRI (selective serotonin reuptake inhibitor) (Prozac) was 
initially thought a possible cause of the veteran's erectile 
dysfunction.  By November 1998, the clinical notation had 
become "most-likely SSRI induced" erectile dysfunction.  On 
VA urology examination for compensation purposes, the veteran 
again reported onset of erectile dysfunction about 10 years 
before with the use of Prozac prescribed for depression and 
increased dysfunction since VA had increased his dosage of 
Prozac.  Currently, he could not obtain any erection, and 
vaginal penetration was impossible.  The examiner diagnosed 
erectile dysfunction.  The examiner opined that there were 
multiple contributory causes including prior cardiac history, 
medications for non-service-connected and for service-
connected conditions, including Prozac, and decreased 
testosterone levels secondary to one or more of the other 
contributing factors.

The veteran's wife reported in October 2000 that she and the 
veteran had no sex life, which had adversely affected their 
marriage.

The material factual question is whether the veteran's 
erectile disfunction is a loss of use of a creative organ.  
The material legal question is whether the veteran may have 
special monthly compensation for a disability with multiple 
causes of which a service-connected disability is one.

The penis is not specifically named among the organs listed 
in the regulation implementing special monthly compensation 
for loss of use of a creative organ.  38 C.F.R. § 3.350(a)(1) 
(2003).  However, the regulation does refer to "other" 
creative organs than those listed, thus it is not an 
exclusive list.

The penis is defined, in part, as "the male organ of 
copulation." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1252 
(27th ed. 1988). The various organs in a male that are 
concerned with reproduction include the testis, epididymis, 
ductus deferens, seminal vesicle, ejaculatory duct, prostate, 
bulbourethral gland, and penis. Id. at 1189 (definition of 
"organa genitalia masculina interna").

Additional support for the premise that the penis is a 
creative organ is found at 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2003), which rates deformity of the penis with 
loss of erectile power.  A footnote to Diagnostic Code 7522 
indicates that the disability is to be reviewed for 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350.  Accordingly, the penis is a creative organ under 
the provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a).  The veteran's erectile dysfunction is consistent 
with loss of use of a creative organ.

In this case, the RO denied SMC for loss of use of a creative 
organ because the veteran had non-service-connected causes 
that pre-existed service-connection for PTSD, the condition 
whose treatment is also a contributory cause of loss of use 
of a creative organ.  VA General Counsel addressed the 
circumstance of a non-service-connected cause for loss of use 
of a creative organ (elective sterilization) that predated a 
service-connected anatomical loss of a creative organ (a 
hysterectomy).  The General Counsel opined that as special 
monthly compensation is awarded for either anatomical loss or 
loss of use of a creative organ, the fact that a veteran had 
undergone elective, non-service-connected sterilization does 
not bar entitlement to special monthly compensation for 
subsequent service-connected anatomical loss of a creative 
organ.  Importantly, this opinion indicates that "the 
purpose" of special monthly compensation for loss or loss of 
use of a creative organ "is to account for psychological 
factors as well as the loss of physical integrity."  
VAOPGCPREC 5-89 (citations omitted).

The analogy is sufficiently close in this case to follow the 
same rationale; the pre-existence of a non-service-connected 
cause of loss of use a creative organ does not preclude SMC 
when there is service-connected cause of loss of use.  The 
evidence in this case does not permit a finding of how much 
the service-connected cause contributes to the loss of use 
compared to the other causes.  The extent to which his loss 
of use of a creative organ has a service-connected cause is 
material to the outcome of the veteran's claim.  The evidence 
is approximately in equipoise regarding the relative 
attribution of causes.  That being the case, the benefit of 
the doubt is the veteran's.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Special monthly compensation for loss of use of a creative 
organ is granted, subject to the regulations governing 
payment of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



